DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 12-17 (group III) in the reply filed on 6/6/2022 is acknowledged. 
Claims 1-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/6/2022.

Claim Rejections - 35 USC § 101 
Section 33(a) of the America Invents Act reads as follows:
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.

Claims 12-17 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). 

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 12-17 are rejected under 35 U.S.C. 101 because they are drawnto non-statutory subject matter. 
In claim 12, lines 35-38, Applicant positively recites part of a human, i.e. “wherein a facet joint between two vertebrae is decorticated from a posterior approach; wherein the first decorticator is withdrawn leaving the chisel nested in the first tong embedded in the facet joint”. 
In claim 12, line 49, Applicant positively recites part of a human, i.e. “the implant is placed and secured in the facet joint”.
 Thus, claims 12-17 include a human within their scope and are non-statutory. A claim directed to or including within its scope a human is not considered to be patentable subject matter under 35 U.S.C. 101. The grant of a limited, but exclusive property right in a human being is prohibited by the Constitution. In re Wakefield, 422 F.2d 897, 164 USPQ 636 (CCPA 1970). 

Claim Objections
Claims 12-17 are objected to because of the following informalities:  
Claim 12 line 43 appears to contain a typographical error (“an implant according to claim 1”). As is clear from Applicant’s response entered on 6/6/2022, the contents of withdrawn claim 1 have been incorporated into claim 12.  Appropriate correction is required.
Claim 13 line 13 appears to contain a typographical error (“an implant according to claim 1”). As is clear from Applicant’s response entered on 6/6/2022, the contents of withdrawn claim 1 have been incorporated into claim 12.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites “wherein the chisel shaft has two cannulation channels running the entire length thereof for accepting a guidewire” (see lines 20-22). It is clear from figure 5C of the invention that each cannulation channel 214 is able to receive a guidewire. It is not possible for a single guidewire to be placed within both cannulated channels at the same time. Please amend this claim to recite that each cannulation channel is able to receive a guidewire to overcome this rejection.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The claims in the instant application have not been rejected using prior art (the most relevant prior art being US 20190328429) because no references, or reasonable combination thereof, could be found which disclose, or suggest the implant along with a set of tools used to implant the implant, the set of tools including an entry chisel with a distal end with smooth inferior and superior surfaces, and a uniform cross-sectional profile, wherein the chisel has a shaft with rounded superior and inferior surfaces and flattened sides, and wherein the chisel shaft has two cannulation channels running the entire length thereof for accepting a guidewire; a first tong has two prongs at a distal end that are smooth or roughened, and a channel in the shaft along the entire length of the first tong, and the interior cross-section of the channel matches the uniform cross-sectional profile of the chisel, such that the chisel can be inserted in the channel in the first tong from a proximal end of the first tong to a nested position, and wherein the rounded superior and inferior surfaces and flattened sides of the chisel maintain rotational stability and the distal tip of the chisel is aligned with the prongs; wherein the chisel nested in the first tong is inserted into a channel in a proximal end of a first decorticator, wherein the first decorticator has a jagged distal end with teeth and the proximal end has a handle for manual manipulation of the decorticator, as set forth in claims 12-17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tara Carter whose telephone number is (571) 272-3402. The examiner can normally be reached on M-F 7am-3pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo Robert, at (571) 272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TARA ROSE E CARTER/           Examiner, Art Unit 3773                                                                                                                                                                                             
	/EDUARDO C ROBERT/           Supervisory Patent Examiner, Art Unit 3773